Citation Nr: 0515049	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-05 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
right ankle injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the veteran presented testimony during a 
video conference hearing before the undersigned Acting 
Veterans Law Judge (VLJ) in February 2005.  A copy of the 
hearing transcript issued following the hearing is of record.   

The issues pertaining to entitlement to service connection 
for residuals of a right ankle injury and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
of service connection for arthritis.

2.  The competent medical evidence of record does not show 
that the claimed generalized arthritis is related to active 
service.



CONCLUSION OF LAW

The claimed generalized arthritis was neither incurred in or 
aggravated during active service, nor may it be so presumed.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for arthritis via RO letters issued May 
2001, June 2002 and June 2003; the October 2001 rating 
decision; the February 2003 statement of the case (SOC); and 
the May 2004 and June 2004 supplemental statements of the 
case (SSOCs).  In addition, the RO letters issued May 2001, 
June 2002 and June 2003, and the May 2004 supplemental 
statement of the case provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial VCAA notification 
was sent to the veteran in May 2001, prior to the initial 
adverse rating determination, and any content deficiency was 
cured by subsequent notices and readjudications.  

Moreover, in reviewing the AOJ determination on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a) (West 2002), 
all questions in a matter which under 38 U.S.C.A. § 511(a) 
(West 2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether any defective 
VCAA notice constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports, including records from the Gainesville (Randolph) 
and Bay Pines VA Medical Centers.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2004).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the Board acknowledges that the veteran's DD 
214 shows he had active service from June 1976 to June 1980.  
The evidence of record does not show that the veteran was 
diagnosed with arthritis until at least 2001.

The medical records simply does not demonstrate that the 
veteran treated for or diagnosed with arthritis during 
service or within a year thereafter.  The Board observes that 
January 2003 VA notations show the veteran was a 46 year old 
man with neck pain for the past three years due to a motor 
vehicle collision in 1994, and that the veteran had been 
recently diagnosed with damaged cervical vertebrae and discs 
at C6-7.  The veteran also reported a history of arthritis in 
the ankles and knees, and that he was diagnosed with 
degenerative joint disease of the knees due to long term 
overuse leading to the degenerative process, and degenerative 
disease of the cervical spine due to remote trauma.

During the February 2005 video hearing, the veteran testified 
that he currently suffers from generalized arthritis, mostly 
of the knees and back, which was claimed to be related to his 
active service.  However, the Board notes that the veteran 
did not provide any information or identify evidence which 
may tend to link the claimed arthritis with his service.

The record does not demonstrate that the veteran is entitled 
to the claimed service connection for arthritis.  The 
preponderance of the evidence is against the veteran's 
contentions that he currently suffers from arthritis, 
generalized or otherwise, that is related to his service, or 
which became manifest within a year of his last discharge 
from active service.  The first indication of a diagnosis of 
arthritis is in 2001, which is many years after the veteran's 
last year of service.  Furthermore, the record is completely 
devoid of any objective medical evidence, or other evidence, 
providing a nexus between the claimed arthritis and the 
veteran's service.

Based on the foregoing, the Board finds that the claim of 
service connection for arthritis disorder must be denied as 
the preponderance of the evidence simply does show that such 
disorder was incurred in or aggravated during active service, 
or became manifest within a year of the veteran's last 
discharge from service.  Although the Board does not doubt 
the veteran's sincere belief that his current symptomatology 
is related to his service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology.  Absent a professional medical opinion 
linking the veteran's disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for arthritis is denied.


REMAND

In this case, the record includes evidence that the veteran 
was treated during service for a twisted ankle in November 
1977.  In addition, the service records show he had various 
blood pressure measurements during service, including 138/80 
and 148/80 in March 1977, 148/100 in August 1985, and 130/70 
in February 1987, which might be construed as representing 
elevated levels.

The post service medical evidence shows that the veteran is 
currently diagnosed with hypertension and right ankle 
degenerative joint disease.  Specifically, December 1985 VA 
notations show blood pressure measurement of 140/90, and 
April 2001 VA medical notations show a diagnosis of 
hypertension.  In addition, January 2003 VA notations 
indicate the veteran was diagnosed with degenerative joint 
disease/old strain of the right ankle and that he wears an 
ankle brace for support.

The veteran has not been afforded the benefit of VA 
examinations.  Such examinations would be useful to the Board 
and beneficial to the veteran.  As such, the veteran should 
be scheduled for VA examinations in order to ascertain the 
etiology of the claimed residuals of right ankle injury and 
hypertension.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed residuals of right ankle injury.  
The RO must make the claims folder 
available to the examiner.  The claims 
folder must be thoroughly reviewed by the 
examiner prior to completion of the 
examination report and document that such 
review was conducted.  Any necessary 
tests and studies should be conducted.  
The examiner should review all of the 
appellant's medical records and history.  
Following an examination of the appellant 
and a review of his medical records and 
history, including the November 1977 
service medical notations showing a 
twisted ankle, and the January 2003 VA 
diagnosis of degenerative joint 
disease/old strain of the right ankle, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the currently claimed 
residuals of right ankle injury is 
related to the veteran's active service.  
In addition, the VA specialist should 
render an opinion as to whether it is 
more likely than not (greater than 50 
percent likelihood) that the claimed 
residuals of right ankle injury are 
related to any post-service event(s) or 
diseases.  If the etiology of the 
veteran's residuals of right ankle injury 
are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The appellant should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed hypertension.  The RO must make 
the claims folder available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner prior 
to completion of the examination report 
and document that such review was 
conducted.  Any necessary tests and 
studies should be conducted.  The 
examiner should review all of the 
appellant's medical records and history.  
Following an examination of the appellant 
and a review of his medical records and 
history, including the blood pressure 
measurements shown in the service 
records, and the April 2001 VA diagnosis 
of hypertension, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed hypertension became manifest 
during active service or to a compensable 
degree within a one year period of his 
discharge from active service, or is 
otherwise related to the veteran's active 
service.  In addition, the VA specialist 
should render an opinion as to whether it 
is more likely than not (greater than 50 
percent likelihood) that the claimed 
hypertension is related to any post-
service event(s) or diseases.  If the 
etiology of the veteran's hypertension is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


